Citation Nr: 0421770	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for bilateral sensorineural hearing loss and assigned a 
noncompensable evaluation therefor, effective on February 14, 
2003.  Appeal to the Board was perfected.

On July 28, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  In April 2003, the veteran had Level II hearing in the 
right ear and Level I hearing in the left ear in accordance 
with Table VI, 38 C.F.R. § 4.85, which corresponds to a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII 
(Diagnostic Code 6100) (2003).

2.  In February 2004, the veteran had Level II hearing 
bilaterally in accordance with Table VI, 38 C.F.R. § 4.85, 
which corresponds to a noncompensable rating under 38 C.F.R. 
§ 4.85, Table VII (Diagnostic Code 6100) (2003).

3.  The evidence does not support evaluation under 38 C.F.R. 
§ 4.86 (a) or (b) (2003) for exceptional hearing impairment 
in either ear.     






CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of VCAA, 
supersedes the decision of the U. S. Court of Appeals for the 
Federal Circuit that invalidated a regulatory provision, 
implementing VCAA, that required a response to VCAA in less 
than the statutory one-year period.  Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA also requires 
that such notice be provided before the issuance of the 
initial unfavorable rating decision issued by the agency of 
original jurisdiction (AOJ) that is the subject of appeal.  
See recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        

In the present case, the Board finds that VA has satisfied 
its VCAA obligations.  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's February 2003 letter, sent in advance of 
the rating decision that is the subject of this appeal, as to 
what VA's and veteran's respective responsibilities are in 
claim development, what VA's specific duties are, what 
evidence and information are needed to establish entitlement 
to the claimed benefits, what evidence and information not of 
record are needed, and what development has occurred to date.  
The letter specifically asked the veteran to "tell [the RO] 
about any additional information or evidence" for which he 
wanted the RO's assistance in obtaining, or provide the 
evidence or information himself.  Further, through the 
Statement of the Case (SOC) and the Supplemental SOC, the 
veteran had ample notice of what evidence and information are 
needed to establish entitlement to disability benefits based 
on a compensable evaluation for service-connected hearing 
loss.  It is noted that the SOC provided the text of the 
duty-to-assist regulations in 38 C.F.R. § 3.159 (2003).  
Moreover, in May 2003, the RO sent the veteran another letter 
providing him the status of the claim, and advising him that 
additional information and evidence are needed.  This letter 
specifically delineated what is of record, what VA is 
responsible for obtaining, and what other actions the veteran 
should take to complete his claim.  Nothing in the record 
suggests that the veteran takes exception to any RO action or 
inaction concerning compliance with duty-to-notify 
provisions.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, including VA medical center (VAMC) records 
and VA and private audiology examination results, and 
associated them with the claims folder.  The veteran was 
given an opportunity to give testimony in support of his 
claim, but declined to exercise his right to do so.  Nothing 
in the record indicates that the veteran identified relevant 
records for which he wanted the VA's assistance in obtaining 
that are not presently included in the record.  
  
Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would neither violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations - Sensorineural Hearing Loss 
Evaluation

Generally, VA disability ratings are determined by the 
application of a schedule of ratings based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  An evaluation of the extent 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2 (2003).

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2003).  
To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2003).  

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing loss be conducted by a state-licensed audiologist, 
and must include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.

In addition, 38 C.F.R. § 4.86 provides an alternative rating 
method which may be used certain defined "exceptional 
patterns of hearing impairment":  

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa [of Section 
4.85], whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa [of Section 4.85], whichever results 
in the higher numeral. That numeral will 
then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  
  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The VA also reviews hearing impairment claims for eligibility 
for special monthly compensation under 38 C.F.R. § 3.350 due 
to deafness or deafness in combination with other specified 
disabilities.  See 38 C.F.R. § 4.85(g) (2003).  Deafness for 
the purposes of such consideration does not mean any deafness 
or decreased hearing acuity.  It means bilateral deafness 
with no air and bone conduction and bilateral hearing loss 
equal or greater than minimum bilateral hearing loss required 
for maximum rating evaluation under the rating criteria.  See 
38 C.F.R. § 3.350(a)(5) (2003).  

For a claim for an increased rating for a disability for 
which service connection was established years before, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases where, as here, the veteran appeals the initial 
disability percentage assigned, the disability can be 
assigned different disability ratings ("staged" ratings) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).
  
III.  Evidence and Analysis

The Board first acknowledges that the veteran submitted 
various statements and argument in support of the claim.  He 
also provided history related to hearing loss, as documented 
in two VA examination reports, dated in April 2003 and 
February 2004.  They collectively indicate that he had 
significant noise exposure in the form of artillery fire, and 
that he reportedly had been advised by a private audiologist 
to get hearing aids more than a decade ago.  He has 
difficulty hearing conversations and the television, and in 
using the telephone.  Background noise interference makes 
conversation particularly troubling.       

The record also includes September - October 2003 VA 
audiology consultation records, which indicate that the 
veteran complained in particular of difficulty understanding 
speech/conversations and hearing the television.  Hearing 
aids were provided, and the veteran subsequently was seen for 
counseling on how to use them.  He participated in a speech 
hearing loss education program at the VAMC.     

It is incontrovertible that the veteran had honorable active 
service during World War II.  The Board also concedes that it 
is a virtual certainty that the veteran had acoustic trauma 
in service.  The Board finds the veteran's statements 
regarding noise exposure in service and his current hearing 
impairment credible.  However, with service connection 
already in effect for bilateral hearing loss, the issue here 
is not whether the veteran had acoustic trauma in service - 
there is ample evidence that he did.  Rather, the issue now 
before the Board is the extent of bilateral hearing 
impairment as of the filing of the claim in February 2003.        

In this connection, while the Board acknowledges the 
veteran's apparent belief that the rating decision was unfair 
and/or incomplete, controlling law requires that the Board 
evaluate hearing impairment solely by a mechanical 
application of audiology test results derived consistent with 
VA regulations to the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In light of 
Lendenmann, here, the Board must apply the VA audiology 
results from the April 2003 and February 2004 VA audiology 
examinations to the relevant criteria in 38 C.F.R. Part 4.  
It cannot apply the May 2003 audiology results obtained at a 
private facility, as they do not provide specific numerical 
pure tone threshold results for each ear at the frequencies 
of 1000, 2000, 3000, and 4000 Hertz, with an average pure 
tone threshold result for each ear, as is required under 
38 C.F.R. § 4.85.  (The Board is not qualified to interpret 
the pictograph of pure tone threshold results in the private 
audiology report.)  Moreover, the private audiology report is 
not clear as to whether the speech discrimination percentages 
noted therein were derived from the Maryland CNC test, also 
required under VA regulations.  Accordingly, here, the Board 
must rely upon the VA audiology examination results alone.     

As noted above, the record indicates that the veteran had two 
VA audiology examinations in connection with this claim.  The 
report of the first examination, conducted in April 2003, 
indicates that the veteran had right ear pure tone decibel 
thresholds of 35, 70, 90, and 90, at the respective 
frequencies of 1000, 2000, 3000, and 4000 Hertz; the average 
decibel threshold for these frequencies was 71.  Speech 
discrimination (Maryland CNC word test) in the right ear was 
96 percent at 80 decibels.  As for the left ear, he had pure 
tone decibel thresholds of 30, 60, 65, and 65, at the 
respective frequencies of 1000, 2000, 3000, and 4000 Hertz; 
the average decibel threshold for these frequencies was 55.  
Speech discrimination in the left ear was 96 percent at 80 
decibels.  He was diagnosed with mild to profound hearing 
loss in the right ear, and moderate to profound hearing loss 
in the left ear.  

In his appeal to the Board (VA Form 9), filed in October 
2003, the veteran indicated that he desired another audiology 
examination, apparently indicating, although not explicit, 
that his hearing had worsened since the last VA examination.  
A second VA audiology examination was performed in February 
2004.  The examination report provides that the veteran had 
right ear pure tone decibel thresholds of 30, 65, 80, and 95, 
at the respective frequencies of 1000, 2000, 3000, and 4000 
Hertz; the average decibel threshold for these frequencies 
was 68.  Speech discrimination (Maryland CNC word test) in 
the right ear was 96 percent at 70 decibels, masked.  As for 
the left ear, he had pure tone decibel thresholds of 30, 55, 
65, and 85, at the respective frequencies of 1000, 2000, 
3000, and 4000 Hertz; the average decibel threshold for these 
frequencies was 59.  Speech discrimination in the left ear 
was 96 percent at 70 decibels, masked.  He was diagnosed with 
moderately severe hearing loss bilaterally.  The examiner 
stated that speech recognition scores are excellent 
bilaterally, and that hearing loss is consistent with the 
history of in-service acoustic trauma.

Applying the VA audiology examination results to applicable 
regulations, in April 2003, the veteran's right ear pure tone 
decibel threshold average was 71, and his speech 
discrimination score was 96 percent.  His left ear pure tone 
decibel threshold average was 55; speech discrimination was 
96 percent.  These results correspond to Level II hearing for 
the right ear and Level I hearing for the left ear under 
Table VI, 38 C.F.R. § 4.85.  Under Table VII, 38 C.F.R. 
§ 4.85, these results show that the right ear is the 
"poorer" ear, and that the applicable percentage rating is 
zero.         

In February 2004, the veteran's right ear pure tone decibel 
threshold average was 68, and his speech discrimination score 
was 96 percent.  His left ear pure tone decibel threshold 
average was 59; speech discrimination was 96 percent.  These 
results correspond to Level II hearing bilaterally under 
Table VI, 38 C.F.R. § 4.85.  Under Table VII, 38 C.F.R. 
§ 4.85, these results show that neither ear is the poorer ear 
as both are evaluated as Level II hearing, and, again, that 
the applicable percentage rating is zero.  The veteran's left 
ear hearing loss apparently worsened between April 2003 and 
February 2004.            

The Board therefore considered whether the evidence presents 
an "exceptional pattern of hearing impairment" consistent 
with 38 C.F.R. § 4.86 (2003).  Consideration under 38 C.F.R. 
§ 4.86(a) is not warranted because neither the April 2003 nor 
the February 2004 tests results shows pure tone thresholds of 
55 decibels or higher at each of the frequencies of 1000, 
2000, 3000, and 4000, with each ear evaluated separately.  As 
for evaluation under 38 C.F.R. § 4.86(b), neither ear 
qualifies for such evaluation as neither the April 2003 nor 
the February 2004 test results shows pure tone thresholds of 
30 decibels or less at 1000 Hertz, and 70 decibels or higher 
at 2000 Hertz, with each ear evaluated separately.    
  
Eligibility for special monthly compensation in accordance 
with 38 C.F.R. §§ 3.350 and 4.85(g) is not met, as the 
veteran is not deaf bilaterally in accordance with the 
definition in 38 C.F.R. § 3.350(a)(5).


ORDER

A compensable evaluation for service-connected bilateral 
sensorineural hearing loss is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



